Name: Commission Regulation (EC) NoÃ 742/2006 of 17 May 2006 adapting certain fish quotas for 2006 pursuant to Council Regulation (EC) NoÃ 847/96 introducing additional conditions for year-to-year management of TACs and quotas
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 18.5.2006 EN Official Journal of the European Union L 130/7 COMMISSION REGULATION (EC) No 742/2006 of 17 May 2006 adapting certain fish quotas for 2006 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 23(4) thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Articles 4(2) and 5(1), Whereas: (1) Council Regulation (EC) No 2270/2004 of 22 December 2004 fixing for 2005 and 2006 the fishing opportunities for deep-sea fish stocks (3) and Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (4), specify which stocks may be subject to the measures foreseen by Regulation (EC) No 847/96. (2) Council Regulation (EC) No 2270/2004, Council Regulation (EC) No 51/2006 of 22 December 2005 fixing for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (5) and Council Regulation (EC) No 52/2006 of 22 December 2005 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2006 (6) fix quotas for certain stocks for 2006. (3) Certain Member States have requested, pursuant to Regulation (EC) No 847/96, that part of their quotas for 2005 be transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quota for 2006. (4) On basis of Article 5(1) of Regulation (EC) No 847/96, deductions from national quotas for 2006 should be made at a level equivalent to the quantity fished in excess. Those deductions shall be applied taking into account also the specific provisions governing stocks falling within the scope of Regional Fisheries Organisations. (5) Certain Member States have requested, pursuant to Regulation (EC) No 847/96, permission to land additional quantities of fish of certain stocks in the year 2005. Those exceeding permitted landings should however be deducted from their quotas for 2006. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The quotas fixed in Regulation (EC) No 2270/2004, Regulation (EC) No 51/2006 and Regulation (EC) 52/2006 are increased as shown in Annex I or reduced as shown in Annex II. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2006. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 396, 31.12.2004, p. 4. Regulation as last amended by Regulation (EC) No 860/2005 (OJ L 144, 8.6.2005, p. 1). (4) OJ L 12, 14.1.2005, p. 1. Regulation as last amended by Regulation (EC) No 1936/2005 (OJ L 311, 26.11.2005, p. 1). (5) OJ L 16, 20.1.2006, p. 1. (6) OJ L 16, 20.1.2006, p. 184. ANNEX I TRANSFERS ONTO 2006 QUOTAS Country identity Stock Id Species Zone Adapted quantity 2005 Catches 2005 % Adapted quantity Transfers 2006 Initial quantity 2006 Revised quantity 2006 New code BEL ANF/2AC4-C Anglerfish IIa (EC), IV (EC) 335 87,1 26,0 33,5 365 399 BEL ANF/07. Anglerfish VII 1 446 878,3 60,7 144,6 2 445 2 590 BEL ANF/8ABDE. Anglerfish VIIIa,b,d,e 199 196,2 98,6 2,8 0 3 BEL COD/07A. Cod VIIa 136 116 85,3 13,6 24 38 BEL COD/7X7A34 Cod VIIb-k, VIII, IX, X, CECAF 34.1.1 (EC) 266 225,9 84,9 26,6 236 263 BEL HAD/5BC6A. Haddock Vb, VIa (EC) 18 0,1 0,6 1,8 18 20 BEL HKE/2AC4-C Hake IIa (EC), IV (EC) 64 60,6 94,7 3,4 22 25 BEL HKE/571214 Hake Vb (EC), VI, VII, XII, XIV 210 14,4 6,9 21 226 247 BEL LEZ/07. Megrims VII 469 148,1 31,6 46,9 494 541 BEL LEZ/8ABDE. Megrims VIIIa,b,d,e 5 2,6 52,0 0,5 0 1 BEL NEP/2AC4-C Norway lobster IIa (EC), IV (EC) 567 171,8 30,3 56,7 1 472 1 529 BEL NEP/07. Norway lobster VII 29 5,5 19,0 2,9 0 3 BEL NEP/8ABDE. Norway lobster VIIIa,b,d,e 5 0,7 14,0 0,5 0 1 BEL PLE/07A. Plaice VIIa 629 567 90,1 62 41 103 BEL PLE/7DE. Plaice VIId,e 843 771,7 91,5 71,3 843 914 BEL PLE/7FG. Plaice VIIf,g 183 154,6 84,5 18,3 118 136 BEL SOL/24. Sole II, IV (EC) 1 574 1 319,3 83,8 157,4 1 456 1 613 BEL SOL/07A. Sole VIIa 721 669,6 92,9 51,4 474 525 BEL SOL/07D. Sole VIId 1 710 1 049,4 61,4 171 1 540 1 711 BEL SOL/7FG. Sole VIIf,g 636 598,6 94,1 37,4 594 631 BEL SOL/8AB. Sole VIIIa,b 314 280 89,2 31,4 50 81 BEL WHG/07A. Whiting VIIa 11 9,3 84,5 1,1 1 2 BEL WHG/7X7A. Whiting VIIb-k 272 239,6 88,1 27,2 195 222 DEU NEP/2AC4-C Norway lobster IIa (EC), IV (EC) 246 78,4 31,9 24,6 22 47 DEU POK/561214 Saithe Vb (EC), VI, XII, XIV 984 380 38,6 98,4 798 896 DEU SOL/24. Common Sole II, IV (EC) 957 747,5 78,1 95,7 1 165 1 261 DEU WHB/571214 Blue whiting V, VI, VII, XII, XIV 41 847 20 173,8 48,0 2 167,4 DEU WHB/8ABDE. Blue whiting VIIIa, b, d, e 2 000 0,0 200 DEU WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and international waters) 2 367 20 424 22 791 1X14 DNK ANF/2AC4-C Anglerfish IIa (EC), IV (EC) 590 323 54,7 59 804 863 DNK COD/03AS. Cod Kattegat 615 603,1 98,1 11,9 524 536 DNK HKE/2AC4-C Hake IIa (EC), IV (EC) 866 677,2 78,2 86,6 891 978 DNK HKE/3A/BCD Hake IIIa, IIIbcd (EC) 1 171 295,2 25,2 117,1 1 219 1 336 DNK JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 11 109 9 937,3 89,5 1 110,9 12 273 13 384 DNK NEP/2AC4-C Norway lobster IIa (EC), IV (EC) 1 375 1 293,2 94,1 81,8 1 472 1 554 DNK NEP/3A/BCD Norway lobster IIIa (EC), IIIbcd (EC) 3 454 2 963,8 85,8 345,4 3 800 4 145 DNK SOL/24. Common Sole II, IV (EC) 895 828,1 92,5 66,9 666 733 DNK SPR/3BCD-C Sprat IIIb), c), d) (EC) 59 741 50 664,9 84,8 5 974,1 41 512 47 486 DNK WHB/571214 Blue whiting V, VI, VII, XII and XIV 11 403 9 885,2 86,7 1 140,3 52 529 53 669 1x14 ESP WHB/571214 Blue whiting V, VI, VII, XII, XIV 38 244 8 741,1 22,9 3 824,4 ESP WHB/8ABDE. Blue whiting VIIIa, b, d, e 24 404 559,1 2,3 2 440,4 ESP WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and international waters) 6 264,8 44 533 50 798 1X14 ESP WHB/8C3411 Blue whiting VIIIc, IX, X, CECAF 34.1.1 (EC) 107 382 40 652,1 37,9 10 738,2 46 795 57 533 ESP NEP/5BC6. Norway lobster Vb (EC), VI 56 17,7 31,6 5,6 36 42 ESP NEP/07. Norway lobster VII 881 828,9 94,1 52,1 1 290 1 342 ESP NEP/8ABDE. Norway lobster VIIIa, b, d, e 13 3,5 26,9 1,3 242 243 ESP NEP/08C. Norway lobster VIIIc 140 82,1 58,6 14 140 154 ESP NEP/9/3411 Norway lobster IX, X, CECAF 34.1.1 (EC) 135 51,6 38,2 13,5 122 136 ESP LEZ/07. Megrims VII 7 493 6 012,1 80,2 749,3 5 490 6 239 ESP LEZ/8ABDE. Megrims VIIIa,b,d,e 1 359 717 52,8 135,9 1 176 1 312 ESP LEZ/8C3411 Megrims VIIIc, IX, X 1 276 1 025 80,3 127,6 1 171 1 299 ESP ANF/561214 Anglerfish Vb (EC), VI, XII, XIV 119 116,9 98,2 2,1 180 182 FRA ANF/2AC4-C Anglerfish IIa,IV 27 5,2 19,3 2,7 75 78 FRA ANF/561214 Anglerfish Vb (EC), VI, XII, XIV 2 073 1 307,1 63,1 207,3 2 073 2 280 FRA ANF/07. Anglerfish VII 14 137 12 755 90,2 1 382 15 688 17 070 FRA COD/561214 Cod Vb (EC), VI, XII, XIV 114 105,6 92,6 8,4 97 105 FRA COD/07A. Cod VIIa 79 33,5 42,4 7,9 67 75 FRA COD/7X7A34 Cod VIIb-k, VIII, IX, X, CECAF 34.1.1 (EC) 4 554 2 677,8 58,8 455,4 4 053 4 508 FRA HAD/5BC6A. Haddock Vb (EC), VIa 839 314,1 37,4 83,9 862 946 FRA HER/5B6ANB Herring Vb, VIaN (EC), VIb 623 598 96,0 25 705 730 FRA HER/7G-K. Herring VIIg,h,j,k 805 795,6 98,8 9,4 682 691 FRA HKE/2AC4-C Hake IIa (EC), IV (EC) 158 156,2 98,9 1,8 197 199 FRA HKE/571214 Hake Vb (EC), VI, VII, XII, XIV 7 783 6 483,3 83,3 778,3 11 206 11 984 FRA HKE/8ABDE. Hake VIIIa,b,d,e 9 560 6 055,2 63,3 956 11 345 12 301 FRA HKE/8C3411 Hake VIIIc, IX, X CECAF 34.1.1 (EC) 342 276,5 80,8 34,2 409 443 FRA JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 14 010 12 877,1 91,9 1 132,9 6 482 7 615 FRA LEZ/07. Megrims VII 5 932 2 332,9 39,3 593,2 6 663 7 256 FRA LEZ/8ABDE. Megrims VIIIa,b,d,e 1 093 577,9 52,9 109,3 949 1 058 FRA LEZ/8C3411 Megrims VIIIc, IX, X 44 16,3 37,0 4,4 59 63 FRA NEP/5BC6. Norway lobster Vb (EC), VI 73 3,8 5,2 7,3 143 150 FRA NEP/07. Norway lobster VII 4 753 3 011,2 63,4 475,3 5 228 5 703 FRA NEP/08C. Norway lobster VIIIc 22 19,4 88,2 2,2 6 8 FRA PLE/07A. Plaice VIIa 18 9,1 50,6 1,8 18 20 FRA PLE/7DE. Plaice VIId,e 2 809 1 960,7 69,8 280,9 2 810 3 091 FRA PLE/7FG. Plaice VIIf,g 132 123 93,2 9 213 222 FRA POK/561214 Saithe Vb (EC), VI, XII, XIV 11 188 4 381,1 39,2 1 118,8 7 930 9 049 FRA SOL/24. Common Sole II, IV (EC) 678 593,1 87,5 67,8 291 359 FRA SOL/07A. Common Sole VIIa 6 3,1 51,7 0,6 6 7 FRA SOL/07D. Common Sole VIId 3 387 1 972 58,2 338,7 3 080 3 419 FRA SOL/07E. Common Sole VIIe 326 305,6 93,7 20,4 354 374 FRA SOL/7FG. Common Sole VIIf,g 95 89,6 94,3 5,4 59 64 FRA WHB/571214 Blue whiting V, VI, VII, XII, XIV 49 809 6 152,2 12,4 4 980,9 FRA WHB/8ABDE. Blue whiting VIIIa, b, d, e 18 936 387,3 2,0 1 893,6 FRA WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and international waters) 6 874,5 36 556 43 431 1X14 FRA WHG/561214 Whiting Vb (EC), VI, XII, XIV 185 7 3,8 18,5 166 185 FRA WHG/07A. Whiting VIIa 18 15,3 85,0 1,8 15 17 FRA WHG/7X7A. Whiting VIIb-k 14 470 10 344 71,5 1 447 11 964 13 411 GBR ANF/2AC4-C Anglerfish IIa,IV 8 950 7 899,3 88,3 895 8 392 9 287 GBR ANF/561214 Anglerfish Vb (EC), VI, XII, XIV 1 865 1 505,1 80,7 186,5 1 442 1 629 GBR ANF/07. Anglerfish VII 4 992 3 756,2 75,2 499,2 4 757 5 256 GBR COD/561214 Cod Vb (EC), VI, XII, XIV 486 392,4 80,7 48,6 368 417 GBR COD/07A. Cod VIIa 819 595,2 72,7 81,9 527 609 GBR COD/7X7A34 Cod VIIb-k, VIII, IX, X, CECAF 34.1.1 (EC) 532 488,1 91,7 43,9 439 483 GBR HAD/5BC6A. Haddock Vb (EC), VIa 6 567 2 766,4 42,1 656,7 6 294 6 951 GBR HER/07A/MM Herring VIIa 3 640 3 522,1 96,8 117,9 3 550 3 668 GBR HER/7G-K. Herring VIIg,h,j,k 18 0,6 3,3 1,8 14 16 GBR HKE/2AC4-C Hake IIa (EC), IV (EC) 262 248,5 94,8 13,5 278 292 GBR HKE/571214 Hake Vb (EC), VI, VII, XII, XIV 3 896 2 980 76,5 389,6 4 424 4 814 GBR JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 6 590 6 339,9 96,2 250,1 13 266 13 516 GBR LEZ/07. Megrims VII 3 039 1 825,9 60,1 303,9 2 624 2 928 GBR NEP/2AC4-C Norway lobster IIa (EC), IV (EC) 18 124 17 901,9 98,8 222,1 24 380 24 602 GBR NEP/5BC6. Norway lobster Vb (EC), VI 12 379 10 197,7 82,4 1 237,9 17 257 18 495 GBR NEP/07. Norway lobster VII 6 487 5 474,9 84,4 648,7 7 052 7 701 GBR PLE/07A. Plaice VIIa 590 420,8 71,3 59 485 544 GBR PLE/7DE. Plaice VIId,e 1 477 1 297,6 87,9 147,7 1 498 1 646 GBR PLE/7FG. Plaice VIIf,g 69 56,1 81,3 6,9 112 119 GBR POK/561214 Saithe Vb (EC), VI, XII, XIV 4 141 2 002,9 48,4 414,1 3 592 4 006 GBR SOL/24. Common Sole II, IV (EC) 1 127 975 86,5 112,7 749 862 GBR SOL/07A. Common Sole VIIa 146 102,4 70,1 14,6 213 228 GBR SOL/07D. Common Sole VIId 1 170 555 47,4 117 1 100 1 217 GBR SOL/07E. Common Sole VIIe 511 505 98,8 6 553 559 GBR SOL/7FG. Common Sole VIIf,g 251 217,8 86,8 25,1 267 292 GBR WHB/571214 Blue whiting V, VI, VII, XII, XIV 109 678 109 143,2 99,5 534,8 GBR WHB/8ABDE. Blue whiting VIIIa, b, d, e 17 672 0 0,0 1 767,2 GBR WHB/1X14 Blue whiting I, II, III, IV, V, VI, VII, VIIIa,b,d,e, XII, XIV (EC and international waters) 2 302 68 161 70 463 1X14 GBR WHG/561214 Whiting Vb (EC), VI, XII, XIV 917 162 17,7 91,7 780 872 GBR WHG/07A. Whiting VIIa 199 46,2 23,2 19,9 169 189 GBR WHG/7X7A. Whiting VIIb-k 2 485 554,5 22,3 248,5 2 140 2 389 IRL ANF/561214 Anglerfish Vb (EC), VI, XII, XIV 496 407,2 82,1 49,6 469 519 IRL ANF/07. Anglerfish VII 2 653 2 584,8 97,4 68,2 2 005 2 073 IRL COD/561214 Cod Vb (EC), VI, XII, XIV 109 40 36,7 10,9 138 149 IRL COD/07A. Cod VIIa 1 116 221,6 19,9 111,6 1 204 1 316 IRL COD/7X7A34 Cod VIIb-k, VIII, IX, X, CECAF 34.1.1 (EC) 820 819,5 99,9 0,5 818 819 IRL HAD/5BC6A. Haddock Vb (EC), VIa 598 1,4 0,2 59,8 615 675 IRL HER/5B6ANB Herring Vb, VIaN (EC), VIb 3 174 2 893 91,1 281 5 036 5 317 IRL HER/6AS7BC Herring VIaS, VIIbc 14 000 13 702 97,9 298 14 000 14 298 IRL HER/07A/MM Herring VIIa 1 160 1 153,3 99,4 6,7 1 250 1 257 IRL HER/7G-K. Herring VIIg,h,j,k 11 236 10 364,1 92,2 871,9 9 549 10 421 IRL HKE/571214 Hake Vb (EC), VI, VII, XII, XIV 1 118 1 049,3 93,9 68,7 1 358 1 427 IRL LEZ/07. Megrims VII 3 189 2 239,5 70,2 318,9 3 029 3 348 IRL NEP/5BC6. Norway lobster Vb (EC), VI 192 155,2 80,8 19,2 239 258 IRL NEP/07. Norway lobster VII 7 302 7 029,3 96,3 272,7 7 928 8 201 IRL PLE/07A. Plaice VIIa 371 274,8 74,1 37,1 1 051 1 088 IRL PLE/7FG. Plaice VIIf,g 92 43,5 47,3 9,2 33 42 IRL POL/561214 Pollack Vb (EC), VI, XII, XIV 79 27,2 34,4 7,9 63 71 IRL SOL/07A. Common Sole VIIa 92 86,7 94,2 5,3 117 122 IRL SOL/7FG. Common Sole VIIf,g 36 34,1 94,7 1,9 30 32 IRL WHB/571214 Blue whiting V, VI, VII, XII, XIV 79 393 70 029,2 88,2 7 939,3 40 677 48 616 1X14 IRL WHG/561214 Whiting Vb (EC), VI, XII, XIV 478 179,7 37,6 47,8 406 454 IRL WHG/07A. Whiting VIIa 286 92,7 32,4 28,6 252 281 IRL WHG/7X7A. Whiting VIIb-k 6 006 5 767,5 96,0 238,5 5 544 5 783 NLD ANF/2AC4-C Anglerfish IIa,IV 160 21,6 13,5 16 276 292 NLD ANF/07. Anglerfish VII 19 16 84,2 1,9 317 319 NLD COD/7X7A34 Cod VIIb-k, VIII, IX, X, CECAF 34.1.1 (EC) 28 11,4 40,7 2,8 34 37 NLD HER/7G-K. Herring VIIghjk 813 798,2 98,2 14,8 682 697 NLD HKE/2AC4-C Hake IIa (EC), IV (EC) 50 38,2 76,4 5 51 56 NLD HKE/8ABDE. Hake VIIIa,b,d,e 14 0,2 1,4 1,4 15 16 NLD JAX/578/14 Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 47 853 42 210,1 88,2 4 785,3 46 801 51 586 NLD NEP/2AC4-C Norway lobster IIa (EC), IV (EC) 1 035 1 016,2 98,2 18,8 758 777 NLD SOL/24. Common Sole II, IV (EC) 13 578 10 883,7 80,2 1 357,8 13 143 14 501 NLD SOL/3A/BCD Common Sole IIIa, IIIbcd (EC) 30 10 33,3 3 73 76 NLD WHB/571214 Blue whiting V, VI, VII, XII, XIV 143 216 123 262,8 86,1 14 321,6 64 053 78 375 1X14 NLD WHG/7X7A. Whiting VIIb-k 206 187,8 91,2 18,2 97 115 ANNEX II DEDUCTIONS FROM 2006 QUOTAS Country Species Area Species Name Area Name Adapted quantity 2005 Margin Total adapted quantity 2005 Catches 2005 % Deductions Initial quantity 2006 Revised quantity 2006 DEU COD 1/2B. Cod I, IIb 2 712 0 2 712 2 716,6 100,2 4,6 3 023 3 018 DEU HER 03A. Herring IIIa 751 0 751 759,2 101,1 8,2 545 537 DEU LIN 04-N. Ling IV (Community waters and international waters) 25 0 25 25,9 103,6 0,9 25 24 DEU MAC 2CX14- Mackerel II (non-EC waters), Vb (EC waters), VI, VII, VIIIa, b, d, e, XII, XIV 10 754 3 866 14 620 14 636,7 100,1 16,7 14 369 14 352 DNK NEP 04-N. Nephrops IV (Norwegian waters) 989 0 989 1 036,9 104,8 47,9 1 230 1 182 DNK SOL 3A/BCD Common sole IIIa, IIIb, c, d (EC waters) 803 0 803 813,3 101,3 10,3 755 745 ESP ANF 07. Anglerfish VII 1 952 92 2 044 2 047,6 100,2 3,6 971 967 ESP BLI 67- Blue Ling VI, VII (Community waters and international waters) 124 0 124 178,6 144,0 54,6 104 49 FRA ANF 8ABDE. Anglerfish VIIIa, b, d, e 5 199 0 5 199 5 334,8 102,6  135,8 6 325 6 189 FRA ANF 8C3411 Anglerfish VIIIc, IX, X (CECAF34.1.1 (EC waters) 32 0 32 123,7 386,6 91,7 2 0 FRA BSF 56712- Black scabbardfish V, VI, VII, XII (Community waters and international waters) 2 497 0 2 497 2 634,4 105,5  137,4 2 433 2 296 FRA GFB 89- Forkebeards VIII, IX (Community waters and international waters) 35 0 35 38,8 110,9 3,8 15 11 FRA MAC 2A34. Mackerel II (EC waters), IIIa, IIIb, c, d (EC waters), IV 467 262 729 1 022,3 140,2  293,3 483 190 FRA NEP 8ABDE. Nephrops VIIIa, b, d, e 3 082 0 3 082 3 621,5 117,5  539,5 3 788 3 249 FRA SOL 8AB. Common sole VIIIa, b 3 816 0 3 816 3 918,4 102,7  102,4 3 722 3 620 GBR HER 4AB. Herring IV north of 53 ° 30 ² N 94 942 0 94 942 97 102,1 102,3 2 160,1 63 333 61 173 GBR HER 5B6ANB Herring Vb, VIaN (EC waters), Vib 17 788 0 17 788 17 960,6 101,0  172,6 20 145 19 972 GBR MAC 2A34. Mackerel II (EC waters), IIIa, IIIb, c, d (EC waters), IV 609 37 363 37 972 38 019,9 100,1 47,9 451 403 GBR MAC 2CX14- Mackerel II (non-EC waters), Vb (EC waters), VI, VII, VIIIa, b, d, e, XII, XIV 92 101 0 128 751 157 308 122,2 28 557 131 713 103 156 IRL JAX 578/14 Jack and horse mackerels nei Vb(1), VI, VII, VIIIa), b), d), e), XII, XIV 33 542 0 33 542 35 019,6 104,4 1 477,6 31 934 30 456 IRL MAC 2CX14- Mackerel II (non-EC waters), Vb (EC waters), VI, VII, VIIIa, b, d, e, XII, XIV 31 931 0 45 849 52 426,8 114,3 6 577,8 47 894 41 316 NLD T/B 2AC4-C Turbot and Brill IIa (EC waters), IV (EC waters) 2 497 0 2 497 2 590,7 103,8 93,7 2 401 2 307 POL HER 3BC+24 Herring Subdivisions 22-24 5 985 0 5 985 6 273,6 104,8  288,6 6 181 5 892 PRT ANF 8C4311 Anglerfish VIIIc, IX, X (CECAF34.1.1 (EC waters) 334 0 334 348,3 104,3 14,3 324 310 PRT COD 1N2AB. Cod I, II (Norwegian waters) 2 628 0 2 628 2 629,7 100,1 1,7 2 550 2 548 PRT HKE 8C3411 Hake VIIIc, IX, X (CECAF34.1.1 (EC waters) 1 867 0 1 867 1 943,7 104,1 76,7 1 989 1 912